Citation Nr: 0104664	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD.  


FINDING OF FACT

The medical evidence includes a current diagnosis of PTSD and 
lay evidence of stressors incurred during established combat 
service in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA examinations, filed numerous lay 
statements with the RO, and declined the opportunity for a 
hearing.  The VA has fulfilled its duty to assist the 
veteran.  



For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  In particular, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000); Patton v. West, 12 Vet. App. 272, 277 
(1999).  

The medical evidence demonstrates that the veteran currently 
has PTSD, as specified in the DSM-IV.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155  F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran will receive the benefit of the 
doubt because the evidence is in approximate balance for and 
against establishment of a current diagnosis of PTSD, as 
specified in the DSM-IV.  There was no mental disease found 
at the July 1969 VA examination, and the September 1999 VA 
examiner opined that the veteran did not fully meet the 
diagnostic criteria to establish a diagnosis of PTSD, as 
specified in the DSM-IV.  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2000).  In this case, 
however, the April 1998, July 1998, September 1998, and 
December 1998 VA examiners stated an assessment or Axis I 
diagnosis of PTSD, and a January 1989 VA examiner stated a 
diagnosis of probable PTSD.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the veteran has established that he currently 
has PTSD, as specified in the DSM-IV.  

The veteran also claimed in-service stressors related to 
established combat status.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000); Patton v. West, 12 Vet. App. 272, 277 (1999).  In his 
April 1999 statement, the veteran alleges that he was shot 
down twice and that he witnessed the death of a service 
friend from his hometown in a mortar attack.  He alleges that 
he was ordered to shoot at and kill Vietnamese civilians, and 
he recalls shooting at least two civilians in the back as 
they were fleeing.  He reported constant exposure to 
artillery fire, and he alleges that he flew on missions to 
retrieve dead bodies.  He told the July 1969 VA examiner that 
he remembered feeling scared, uneasy, and nervous in Vietnam, 
and he told the January 1989 VA examiner that he had 
nightmares about Vietnam and that loud machine noises 
reminded him of Vietnam.  The veteran has established combat 
status because service department records show that he served 
in Vietnam from June 1967 to January 1969, including service 
as a doorgunner from December 1967 to November 1968.  He 
served in the Vietnam Counter Offensive Phase III and the Tet 
Counter Offensive, and he earned the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal with 
three overseas bars, a Sharpshooter Badge, and Air Medal.  
The veteran's lay statements establish the claimed in-service 
stressors because they are consistent with the circumstances, 
conditions, and hardships of the veteran's combat service in 
Vietnam.  38 C.F.R. § 3.304(f) (2000); Patton v. West, 12 
Vet. App. 272, 277 (1999).  

Entitlement to service connection must be granted because a 
preponderance of the evidence supports the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for PTSD is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

